          Case:4:19-cv-00892-HSG
          Case  19-16102, 08/03/2021, ID: 12191307,
                                   Document         DktEntry:
                                              319 Filed       199, Page
                                                        08/03/21   Page 11 of
                                                                           of 33


                      Supreme Court of the United States
                             Office of the Clerk
                         Washington, DC 20543-0001

                                                                          Scott S. Harris
                                                                          Clerk of the Court
                                                                          (202) 479-3011

                                         August 3, 2021

Clerk
United States Court of Appeals
  for the Ninth Circuit
95 Seventh Street (Zip: 94103-1526)
P. O. Box 193939
San Francisco, CA 94119-3939

         Re: Joseph R. Biden, Jr., President of U. S., et al.
             v. Sierra Club, et al.,
             No. 20-138 (Your Dkt. Nos. 19-16102 & 19-16300); and

               Joseph R. Biden, Jr., President of U. S., et al.
               v. California, et al.
               (Your Dkt. Nos. 19-16299 & 19-16336)

Dear Clerk:

         Attached please find a certified copy of the judgment of this Court in the above-entitled
cases.


                                                           Sincerely,

                                                           SCOTT S. HARRIS, Clerk

                                                           By


                                                           Hervé Bocage
                                                           Judgments/Mandates Clerk


Enc.
cc:      All counsel of record
          Case:4:19-cv-00892-HSG
          Case  19-16102, 08/03/2021, ID: 12191307,
                                   Document         DktEntry:
                                              319 Filed       199, Page
                                                        08/03/21   Page 22 of
                                                                           of 33


                      Supreme Court of the United States
                             Office of the Clerk
                         Washington, DC 20543-0001
                                                                        Scott S. Harris
                                                                        Clerk of the Court
                                                                        (202) 479-3011


                                         August 3, 2021


 Mrs. Elizabeth B. Prelogar, Esq.
 Acting Solicitor General
 U. S. Department of Justice
 950 Pennsylvania Ave., N. W.
 Washington, D. C. 20530-0001

               Joseph R. Biden, Jr., President of U. S., et al.
               v. Sierra Club, et al.,
               No. 20-138 (Dkt. Nos. 19-16102 & 19-16300); and

               Joseph R. Biden, Jr., President of U. S., et al.
               v. California, et al.
               (Dkt. Nos. 19-16299 & 19-16336)



Dear Mrs. Prelogar:

         Attached please find a certified copy of the judgment of this Court in the above-entitled
cases.

                                                       Sincerely,

                                                       SCOTT S. HARRIS, Clerk

                                                       By

                                                       Herve’ Bocage
                                                       Judgments/Mandates Clerk




cc: Clerk, USCA 9th Cir.
       (Your docket Nos. 19-16102 & 19-16300)
        Case:4:19-cv-00892-HSG
        Case  19-16102, 08/03/2021, ID: 12191307,
                                 Document         DktEntry:
                                            319 Filed       199, Page
                                                      08/03/21   Page 33 of
                                                                         of 33



                    Supreme Court of the United States
                                        No. 20-138

                        JOSEPH R. BIDEN, JR., PRESIDENT OF
                            THE UNITED STATES, ET AL.,

                                                                 Petitioners
                                             v.

                                 SIERRA CLUB, ET AL.;

                                            and

                        JOSEPH R. BIDEN, JR., PRESIDENT OF
                            THE UNITED STATES, ET AL.,

                                                                 Petitioners
                                             v.

                                  CALIFORNIA, ET AL.

              ON PETITION FOR WRIT OF CERTIORARI to the United States Court of

Appeals for the Ninth Circuit.

              THIS CAUSE having been submitted on the petition for writ of certiorari and

the response thereto.

              ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that

the judgment is vacated, and the case is remanded to the United States Court of Appeals for the

Ninth Circuit with instructions to direct the District Court to vacate its judgments. The District

Court should consider what further proceedings are necessary and appropriate in light of the

changed circumstances in this case.

                                        July 2, 2021
